DETAILED ACTION
Remarks
Applicant presents a communication filed 26 April 2021 responsive to the 25 January 2021 non-final rejection (the “Previous Action”).
With the communication, Applicant has amended claims 1. Applicant has also added new claims 22 and 23
Claims 1-19, 22 and 23 remain pending. Claims 11-19 are withdrawn. 
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) of rejection were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The Kim reference (US 2004/0168742) is crossed out in the attached copy of the Information Disclosure Statement filed on 26 April 2021 (the “IDS”) because it is already of record and considered. Its inclusion in the IDS is merely duplicative.
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection, necessitated by Applicant’s amendments. 
Priority
Applicant’s claim for the benefit of US 61/865,046 and 14/456,631 (issued as 10,192,765) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
However, the disclosure of prior-filed application no. US 61/865,046 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for: 
the features claims 7-10.
No portion of the provisional application (including the claims and drawings) appears to describe the above features. Applicant points to no portion of the provisional providing support for these features either. Since the above claims are fully supported by the provisional application, they are not entitled to the provisional application’s priority date.
Claim Objections
Claim 1 is objected to for the following informalities:
The claim refers to “determining”, “opening” and “purging” in the last 6 lines of the claim, which appear to be typographical errors that should perhaps read –determine-, -open- and –purge- instead.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1 and 21 are compared to claim 3 of co-pending application No. 16/534,948 in the following table:
Instant Application
App. No. 16/534,948
Claim 1 – An electronic device processing system, comprising:

a factory interface including a factory interface chamber and one or more load ports, wherein the one or more load ports comprise a carrier purge chamber;

a load lock apparatus coupled to the factory interface;

one or more substrate carriers coupled to the factory interface at the one or more load ports, wherein the one or more substrate carrier comprise a carrier door, and wherein the carrier purge chamber of the one or more load ports is to receive an environment of the one or more substrate carriers when the carrier door of the one or more substrate carriers when the carrier door of the one or more substrate carriers is open; 

a first sensor to detect an oxygen level in the factory interface chamber;

a second sensor to detect a humidity level in the factory interface chamber;

an environmental control system coupled to the factory interface and operational to:

provide an inert gas into the factory interface chamber; and

recirculate the inert gas exhausted from the factory interface chamber back into the factory interface chamber;

control at least one of the oxygen level in the factory interface chamber based on detection by at 








determining, based on a detection by at least one of the first sensor or the second sensor that a factory interface environment criterion is satisfied;

opening the carrier door of the one or more substrate carriers; and

purging the environment of the one or more substrate carriers at the carrier purge chamber.


Claim 1 – A factory interface for an electronic device processing system comprising:

a factory interface chamber…


















Claim 3 --  The factory interface of claim 2, wherein the one or more environmental sensors comprises at least one of a temperature sensor, a humidity sensor or an O2 sensor…

Claim 1 – A factory interface…comprising…a controller…wherein the controller is to...

control an amount of inert gas delivered into the factory interface chamber…





Claim 3-- …wherein the one or more environmental condition sensors comprises at 2 sensor, and wherein the controller is further to:

monitor readings of at least one of the temperature sensor, the humidity sensor or the O2 sensor, and

adjust the one or more environmental conditions in the factory interface chamber based on the readings.




It is also noted that the present application and the copending claims share the same assignee (Applied Materials, Inc.) and inventors (Inventors Koshti, Hruzek, Majumdar, Menk, Lee, Patil, Rajaram, Baumgarten and Merry).

Claims 1, 2, 3 and 7 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of App. No. 16/534,948 in view of Ahn et al. (US 2004/0105738) (art of record – hereinafter Ahn) and Okabe et al. (US 2009/0035099) (art of record – hereinafter Okabe).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Note too that although the conflicting claims are 

For example, as to claim 1, the copending claim discloses the features of the instant claim set forth in the above table but does not explicitly disclose a factory interface including one or more load ports, wherein the one or more load ports comprise a carrier purge chamber; a load lock apparatus coupled to the factory interface; one or more substrate carriers coupled to the factory interface at the one or more load ports, wherein the one or more substrate carrier comprise a carrier door, and wherein and wherein the carrier purge chamber of the one or more load ports is to receive an environment of the one or more substrate carriers when the carrier door of the one or more substrate carriers when the carrier door of the one or more substrate carriers is open; to recirculate the inert gas exhausted form the factory interface chamber back into the factory interface chamber; determining, based on a detection by at least one of the first sensor or the second sensor that a factory interface environment criterion is satisfied; opening the carrier door of the one or more substrate carriers; and purging the environment of the one or more substrate carriers at the carrier purge chamber.
However, in an analogous art, Ahn discloses:
a factory interface including one or more load ports, 
a load lock apparatus coupled to the factory interface; 
one or more substrate carriers coupled to the factory interface at the one or more load ports, wherein the one or more substrate carrier comprise a carrier door, 
to recirculate the inert gas exhausted form the factory interface chamber back into the factory interface chamber;
determining, based on a detection by at least one of the first sensor or the second sensor that a factory interface environment criterion is satisfied; and
opening the carrier door of the one or more substrate carriers
as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface chamber of the copending claim to include one or more load ports; a load lock apparatus, substrate carriers coupled to the interface, wherein the carriers comprise a carrier door, recirculating gas exhausted from the factory interface chamber back into the factory interface chamber; determining based on a first or second sensor that a criterion is satisfied and opening the carrier door, as taught by Ahn, as Ahn would provide the advantages of a means of supporting a container of substrates, a means of processing substrates efficiently, a means of recycling inert gas used in the chamber, a means of controlling the environment inside the chamber and a means of transferring substrates from the container to a processing chamber. (See Ahn par. [0043], [0004], [0046], [0066] and [0026]).
Further, in an analogous art, Okabe discloses:
wherein the one or more load ports comprise a carrier purge chamber;
wherein and wherein the carrier purge chamber of the one or more load ports is to receive an environment of the one or more substrate carriers when the carrier door of the one or more substrate carriers when the carrier door of the one or more substrate carriers is open; and
 purging the environment of the one or more substrate carriers at the carrier purge chamber.
as set forth in the § 103 rejections below.


As to claim 2, 3 and 7, the copending claim does not disclose the features of these claims but Ahn discloses them as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface of the copending claim to include the load exhaust conduit recirculating gas of claim 2, the filter in series with the exhaust conduit of claim 3 and the filter within the factory interface chamber of claim 7, as taught by Ahn as Ahn would provide the advantage of a means conserving inert gas and a means of filtering that gas. (See Ahn, par. [0046]).

Claims 4 and 5 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of App. No. 16/534,948 in view of Ahn (US 2004/0105738) in view of Okabe (US 2009/0035099) in further view of Kim et al. (US 2004/0168742) (art of record – hereinafter Kim ‘742).

As to claim 4 and 5 copending claim 3/Ahn/Okabe does not explicitly disclose the additional features of these claims but Kim ‘742 discloses them as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface of the copending claim to include a filter configured to filter particulates and/or reduce moisture, as taught by Kim ‘742 as Kim ‘742 would provide the advantage of a means of removing particles and/or moisture from the purge gas. (See Kim ‘742 abstract and par. [0042]).

Claim 6 is provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of App. No. 16/534,948 in view of Ahn (US 2004/0105738) in view of Okabe (US 2009/0035099) in further view of Iwai et al. (US 5,562,383) (art of record – hereinafter Iwai).

As to claim 6, copending claim 3/Ahn/Okabe does not explicitly disclose the additional features of this claim but Iwai discloses them as set forth in the § 103 rejections below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify copending claim 3/Ahn, which discloses filtering purge gas, by incorporating a moisture absorbent filter, as taught by Iwai, as Iwai would provide the advantage of a means of cleaning moisture from the gas. (See Iwai, col. 31 l. 65 – col. 32 l. 1).

Claims 8 and 9 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of App. No. 16/534,948 in view of Ahn 

As to claims 8 and 9, copending claim 3/Ahn/Okabe does not explicitly disclose the features of these claims but Kim ‘935 discloses them as set forth in the § 103 rejections below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify copending claim 3/Ahn, which discloses and exhaust conduit exhausting gas from a factory interface chamber transferring wafers into the chamber through a doorway, by incorporating a channel in the chamber door proximate the bottom of that door, as taught by Kim ‘935, as Kim ‘935 would provide the advantages of a means of exhausting fluid from the substrate carrier and a means of preventing oxide layer formation on the wafer. (See Kim ‘935, par. [0041], [0008]).

Claim 10 is provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of App. No. 16/534,948 in view of Ahn (US 2004/0105738) in view of Okabe (US 2009/0035099) in view Kim ‘935 (US 2005/00111935) in further view of Wu et al. (US 2004/0069409) (art of record – hereinafter Wu).

As to claim 10, copending claim 3/Ahn/Okabe/Kim ‘935 discloses the electronic device processing system of claim 9 (see rejection of claim 9 above) but copending claim 3 does not explicitly a filter in series with the exhaust conduit wherein the exhaust conduit is between the chamber door and the filter and progresses above the filter.
a filter in series with the exhaust conduit wherein the exhaust conduit progresses above the filter as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface of copending claim 3 to include a filter in series with the exhaust conduit progressing above the filter, as taught by Ahn, as Ahn would provide the advantages of a means forming a laminar flow of purge gas and a means of filtering the purge gas before it is circulated back into the interface chamber. (See Ahn, par. [0046]).
Further, in an analogous art, Wu discloses wherein the exhaust conduit is between the chamber door and the filter as further set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify copending claim 3/Ahn/Kim ‘935, which discloses an exhaust conduit leading from a factory interface chamber door, by placing the conduit between the door and a filter, as taught by Wu, as Wu would provide the advantage of a means of filtering gas exhausted from the door. (See Wu, par. [0030]). 

Claims 22 and 23 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of App. No. 16/534,948 in view of Ahn (US 2004/0105738) in view of Okabe (US 2009/0035099) in further view of Bandaru et al. (US 2011/0308300) (art of record – hereinafter Bandaru).

As to claims 22 and 23, copending claim 3/Ahn/Okabe does not explicitly disclose the features of these claims but Bandaru does disclose them as set forth in the § 103 rejections below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas circulating within the factory interface chamber of copending claim 3/Ahn to include monitoring the consumption of gas at the chamber based on a sensed flow rate of gas provided to the chamber, as taught by Bandaru, as Bandaru would provide the advantage of a means of detecting leaks and maintaining a desired gas level within the chamber. (See Bandaru, abstract, par. [0006]). 
Claim Rejections - 35 USC § 112
The § 112(a) rejections set forth in the Previous Action are withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn US 2004/0105738) in view of Okabe (US 2009/0035099) in view of Hsiao et al. (US 2009/0317214) (art of record – hereinafter Hsiao).

As to claim 1, Ahn discloses an electronic device processing system, comprising:
a factory interface including a factory interface chamber and one or more load ports (e.g., Ahn, Figs. 5, 6 and associated text, par. [0043] discloses substrate transfer chamber 110, at least one load port 112a and 112b) 
a load lock apparatus coupled to the factory interface; (e.g., Ahn, Fig. 5 and associated text, par. [0041] discloses loadlock chamber 122a and 122b [coupled to factory interface 110 as shown in the figure])
one or more substrate carriers coupled to the factory interface at the one or more load ports, wherein the one or more substrate carriers comprise a carrier door, (e.g., Ahn, Figs. 5, 6 and associated text, par. [0043] discloses a container [carrier] of wafers 104 [substrates, connected to factory interface 110 at load port 112a as shown in the figures]; par. [0044] discloses the container is a FOUP; par. [0051] discloses the door 150a of the FOUP 106) and 
a second sensor to detect a humidity level in the factory interface chamber; (e.g., Ahn, par. [0063] discloses a sensor 140 for detecting the humidity inside the substrate transfer chamber 110 [factory interface chamber])
an environmental control system coupled to the factory interface and operational to: 
provide an inert gas into the factory interface chamber; (e.g., Ahn, par. [0045] discloses the purge gas can be an inert gas. A mass flow controller (MFC) for controlling the flow rate of purge gas)
recirculate the inert gas exhausted from the factory interface chamber back into the factory interface chamber (e.g., Ahn, abstract discloses a gas circulating tube for recycling the purging gas to circulate through the chamber; Fig. 6 and associated text, par. [0046] disclose the gas circulating tube extends such that the purging gas recycled 
control at least one of the oxygen level in the factory interface chamber based on detection by at least the first sensor or the humidity level in the factory interface chamber based on detection by at least the second sensor (e.g., Ahn, par. [0065] discloses the humidity in the substrate transfer chamber 110 [factory interface] is measured in real time by sensor 140. The measurements are transmitted to the controller 144 by the data receiving portion 142. The controller 144 then controls the operation of the MFC 136 based on the data receive from the data receiving portion; par. [0059] disclose the humidity in the substrate chamber can be automatically controlled to a desired concentration by monitoring the humidity in the substrate transfer chamber [factory interface chamber] and controlling the amount of purging gas supplied into the substrate transfer chamber)
determining, based on a detection by at least one of the first sensor or the second sensor, that a factory interface environment criterion is satisfied; (e.g., Ahn, par. [0065] discloses the humidity in the transfer chamber 110 is measured by sensor 140. The measurements are transmitted to the controller 144. The controller 144 controls the operation of the MFC 136 based on the data received; par. [0066] discloses for example, an operator may set an allowable value of less than 1% for the humidity “(a moisture concentration in a range of about 1000 to 500 ppm)”. If the measured moisture concentration in the substrate transferring chamber 110 exceeds the allowable value [exceeding the allowed value being the criterion], the controller 144 controls the MFC 136 so as to increase the amount of purging gas supplied)
opening the carrier door of the one or more substrate carriers (e.g., Ahn, par. [0050] discloses the purging process carried out by the contamination controlling system 130; par. [0051] discloses during the purging process, a FOUP is loaded. Subsequently, the front door 150a of the FOUP is opened).
Ahn does not explicitly disclose wherein the one or more load ports comprise a carrier purge chamber; and wherein the carrier purge chamber of the one or more load ports is to receive an environment of the one or more substrate carriers when the carrier door of the one or more substrate carriers is open; a first sensor to detect an oxygen level in the factory interface chamber; and purging the environment of the one or more substrate carriers at the carrier purge chamber.
However, in an analogous art, Okabe discloses:
wherein the one or more load ports comprise a carrier purge chamber; (e.g., Okabe, Fig. 2A and associated text, par. [0033] discloses the load port 51 includes a novel enclosure 31; par. [0037] discloses the enclosure 31 defines a second mini-environment 30 [carrier purge chamber]; par. [0038] discloses into the interior of enclosure 31 [i.e., environment 30, see figure] is supplied a purge gas)
wherein the carrier purge chamber of the one or more load ports is to receive an environment of the one or more substrate carriers when the carrier door of the one or more substrate carriers is open; (e.g., Okabe, par. [0047] discloses the air in the interior of the pod 2 [carrier] can be effectively drawn into the second mini-environment [purge chamber of the load port, see above] by the venturi effect. With this effect and the supply of the purge gas, the interior of the pod 2 can be more effectively purged; par. [0056] discloses it is preferred that the door is moved upward from the retracted position to the position shown in Fig. 4A every time and
purging the environment of the one or more substrate carriers at the carrier purge chamber (e.g., Okabe, par. [0047] discloses the air in the interior of the pod 2 [substrate carrier] can be effectively drawn into the second mini-environment [purge chamber of the load port, see above] by the venturi effect. With this effect and the supply of the purge gas, the interior of the pod 2 can be more effectively purged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface chamber, substrate carrier and load port of Ahn to include a carrier purge chamber that receives an environment of the substrate carrier when the carrier door is open and purges the environment of the carrier at the purge chamber, as taught by Okabe, as Okabe would provide the advantage of a means of preventing contamination of the factory interface. (See Okabe, par. [0048] and Fig. 5)
Further, in an analogous art, Hsiao discloses:
a first sensor to detect an oxygen level in the factory interface chamber; (e.g., Hsiao, par. [0047] discloses control sensor 375 identifies the conditions of the enclosure 310 [factory interface chamber] and monitors the oxygen levels within the enclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to include a sensor to detect an oxygen level within the factory interface chamber, as taught by Hsiao, as Hsiao would provide the advantage of a means of maintaining oxygen at an acceptable level. (See Hsiao, par. [0047]).

As to claim 2, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 1 (see rejection of claim 1 above), Ahn further discloses further comprising an exhaust conduit, wherein the inert gas is at least partially recirculated by way of the exhaust conduit (e.g., Ahn, Fig. 6 and associated text, abstract discloses a gas circulating tube [exhaust conduit] for recycling the purging gas to circulate through the chamber; Fig. 6 and associated text, par. [0046] disclose the gas circulating tube 138 [exhaust conduit] extends such that the purging gas recycled back into the substrate chamber 110 through tube 138 forms a laminar flow).

As to claim 3, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 2 (see rejection of claim 2 above), Ahn further discloses further comprising a filter in series with the exhaust conduit (e.g., Ahn, Fig. 6 and associated text, par. [0046] discloses the gas circulating 138 is connected to the fan filter unit 120 so that the purging gas is filtered before it is circulated back into chamber 110)

As to claim 7, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 3 (see rejection of claim 3 above), Ahn further discloses wherein the filter is within the factory interface chamber (e.g., Ahn, Fig. 6 and associated text, par. [0046] discloses fan filter unit 120 [within transfer chamber 110 (factory interface chamber) see figure]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2004/0105738) in view of Okabe (US 2009/0035099) in view of Hsiao (US 2009/0317214) in further view of Kim ‘742 (US 2004/0168742).

As to claim 4, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 3 (see rejection of claim 3 above) but does not explicitly disclose wherein the filter is configured to filter particulates.
However, in an analogous art, Kim ‘742 discloses:
wherein the filter is configured to filter particulates (e.g., Kim ‘742, par. [0079] discloses the filtering part 346 includes a first particle filter 456 for removing particles; par. [0058] discloses second particle filter).
It would have been obvious to one of ordinary skill in the art to modify Ahn, which discloses gas flowing in a factory interface chamber, to include a filter configured to filter particulates, as taught by Kim ‘742, as Kim ‘742 would provide the advantage of a means of removing particles from the purge gas. (See Kim ‘742, abstract).

As to claim 5, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 3 (see rejection of claim 3 above) but does not explicitly disclose wherein the filter is a moisture-reducing filter.
However, in an analogous art, Kim ‘742 discloses:
 wherein the filter is a moisture-reducing filter (e.g., Kim ‘742, par. [0079] discloses filtering part 446 includes a moisture purifier 458 for removing moisture; par. [0080] discloses a pair of molecular sieve moisture 458a and 458b [sic] may be used as the moisture purifier 458).
It would have been obvious to one of ordinary skill in the art to modify Ahn, which discloses gas flowing in a factory interface chamber, to include a moisture reducing filter, as .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2004/0105738) in view of Okabe (US 2009/0035099) in view of Hsiao (US 2009/0317214) in further view of Iwai (US 5,562,383).

As to claim 6, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 3 (see rejection of claim 3 above), but does not explicitly disclose wherein the filter is a moisture absorbent filter.
However, in an analogous art, Iwai discloses:
wherein the filter is a moisture absorbent filter (e.g., Iwai, Fig. 22 and associated text, col. 31 l. 67 – col. 32 l. 1 discloses the gas cleaning unit 283 absorbs gas impurities “(moisture, oxygen, hydrocarbon and so forth)” [a filter because the gas still flows through unit 283 as shown in the figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn, which discloses purge gas in a factory interface chamber, by incorporating a moisture absorbent filter, as taught by Iwai, as Iwai would provide the advantage of a means of cleaning moisture from the gas. (See Iwai, col. 31 l. 65 – col. 32 l. 1).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2004/0105738) in view of Okabe (2009/0035099) in view of Hsiao (US 2009/0317214) in further view of Kim ‘935 (US 2005/00111935).

As to claim 8, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 2 (see rejection of claim 2 above), but does not explicitly disclose further comprising: a chamber door on the factory interface chamber; and a channel in the chamber door, the channel having an entrance from the factory interface chamber and the channel being coupled to the exhaust conduit.  
However, in an analogous art, Kim ‘935 discloses further comprising: 
a chamber door on the factory interface chamber; (e.g., Kim ‘935 figs. 1, 3 and associated texts, par. [0037] discloses door holder 420 may be inserted into the through-hole [function as a door, see figure] and 
a channel in the chamber door, the channel having an entrance from the factory interface chamber and the channel being coupled to the exhaust conduit (e.g., Kim, ‘935, Figs. 5, 12 and associated text par. [0043] discloses an exhaust pipe 544 may be used to connect pump 548 to exhaust port 542 [channel in door opener 420 (door), see figure 12. And see figure 5, that port goes through to the other side of the holder 420 (door), so the entrance is from the factory interface chamber on the other side]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ahn, which discloses an exhaust conduit exhausting gas from a factory interface chamber transferring wafers into the chamber through a doorway, by incorporating a channel in the chamber door, as taught by Kim ‘935, as Kim ‘935 would provide 

As to claim 9, Ahn/Okabe/Hsiao/Kim ‘935 discloses the electronic device processing system of claim 8 (see rejection of claim 8 above), but does not explicitly disclose wherein the chamber door has a bottom and wherein the entrance of the channel is proximate the bottom of the chamber door.  
However, in an analogous art, Kim ‘935 discloses:
wherein the chamber door has a bottom and wherein the entrance of the channel is at the bottom of the chamber door (e.g., Kim,  Fig. 5 and associated text discloses [see figure] the entrance to at least one exhaust port 542 is at the bottom of the door)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ahn, which discloses an exhaust conduit exhausting gas from a factory interface chamber transferring wafers into the chamber through a doorway, by incorporating a channel at the bottom of the chamber door, as taught by Kim ‘935, as Kim ‘935 would provide the advantages of a means of exhausting fluid from the substrate carrier and a means of preventing oxide layer formation on the wafer. (See Kim ‘935, par. [0041], [0008]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2004/0105738) in view of Okabe (US 2009/0035099) in view of Hsiao (US 2009/0317214) in view of Kim ‘935 (US 2005/00111935) in further view of Wu (US 2004/0069409).

As to claim 10, Ahn/Okabe/Hsiao/Kim ‘935 discloses the electronic device processing system of claim 9 (see rejection of claim 9 above). Ahn further discloses further comprising a filter in series with the exhaust conduit, wherein the exhaust conduit progresses above the filter (e.g., Ahn Fig. 6 and associated text discloses gas circulating tube 138 [exhaust conduit] is connected to fan filter 120 [filter, and see figure tube 138 [progresses above fan filter 120]) but Ahn/Hisao/Foravanti/Kim ‘935 does not explicitly disclose the exhaust conduit is between the chamber door and the filter.
However, in an analogous art, Wu discloses:
the exhaust conduit is between the chamber door and the filter (e.g.,  Wu, par. [0008] discloses to transfer wafers from the FOUP 110 into the reaction chamber 102, the inner door 108a of the FOUP door opener 108 is opened. Thereafter, the outer door 108b of the FOUP door opener 108 is opened so that the robot blade 106 is able to extend into the FOUP 110 and fetch a wafer [i.e., FOUP door opener comprises a door]; Fig. 3A and associated text, par. [0030] discloses Gas flows through the first pipeline 310 to the gas filter 304. The gas passes through outflow unit 306. Thereafter, the gas is sucked into gas suction unit 308 [at the door, see figure] and returned to the gas pump via pipeline 314 [exhaust conduit]. Hence gas circulates around the dust proofing device [i.e., from pipeline 314 through pump 302 back into filter 304, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ahn/Kim ‘935, which discloses an exhaust conduit leading from a factory interface chamber door, by placing the conduit between the door and a filter, as taught by Wu, as Wu would provide the advantage of a means of filtering gas exhausted from the door. (See Wu, par. [0030]). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2004/0105738) in view of Okabe (US 2011/0308300) in view of Hsiao (US 2009/0317214) in further view of Bandaru (US 2011/0308300).

As to claim 22, Ahn/Okabe/Hsiao discloses the electronic device processing system of claim 1 (see rejection of claim 1 above) and further discloses the factory interface chamber (see rejection of claim 1 above) but does not explicitly disclose further comprising a third sensor to detect a flow rate of the inert gas flowed into the factory interface chamber.
However, in an analogous art, Bandaru discloses further comprising:
a third sensor to detect a flow rate of the inert gas flowed into the chamber (e.g., Bandaru, Fig. 1 and associated text, par. [0020] discloses a source of cooling gas 108 is fluidly coupled to casing 102 [chamber] by a cooling gas regulator 110 for delivering a flow of cooling gas 103 to casing 102 to maintain a substantially constant pressure in the casing; Fig 2 and associated text, par. [0028] discloses static seal leak detector 170 generates the alarm in response to cooling gas flow rate into cooling gas regulator 110 minus gas mixture 132 flow rate out into scavenging system 130 compared to a net cooling gas flow rate threshold; par. [0024] discloses a number of sensors may be employed to determine parameters that are used by a number of detectors 170, 172, 174 and 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface chamber of Ahn to include a third sensor to detect a flow rate of the inert gas flowed into the chamber, as taught by Bandaru, as Bandaru would provide the advantage of a means of detecting leaks and maintaining a desired gas level within the chamber. (See Bandaru, abstract, par. [0006]). 

As to claim 23, Ahn/Okabe/Hsiao/Bandaru discloses the electronic device processing system of claim 22 (see rejection of claim 22 above) and further discloses the factory interface chamber (see rejection of claim 1 above) but does not explicitly disclose wherein the environmental control system is further operational to: monitor a consumption of the inert gas at the factory interface chamber based on detection by at least the third sensor of the flow rate of the inert gas provided into the factory interface chamber.
However, in an analogous art, Banderu discloses:
wherein the environmental control system is further operational to:
monitor a consumption of the inert gas at the chamber based on detection by at least the third sensor of the flow rate of the inert gas provided into the chamber (e.g., Bandaru, par. [0004] discloses two causes of high hydrogen [an inert gas] consumption include static seal leakage from the casing [chamber] and shaft seal leakage; Fig 2 and associated text, par. [0028] discloses static seal leak detector 170 generates the alarm in response to cooling gas flow rate into cooling gas regulator 110 minus gas mixture 132 flow rate out into scavenging system 130 compared to a net cooling gas flow rate threshold; par. [0024] discloses a number of sensors may be employed to determine parameters that are used by a number of detectors 170, 172, 174 and 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas circulating within the factory interface chamber of Ahn to include monitoring the consumption of gas at the chamber based on a sensed flow rate of gas provided to the chamber, as taught by Bandaru, as Bandaru would provide the advantage 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.